DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5, 6, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitation "sheet molding composition is used for the compression moldable sheets.” There is insufficient antecedent basis for the limitation “compression moldable sheets” in the claim.

Claim 6 recites the limitation "thermoplastic is used for the compression moldable sheets.” There is insufficient antecedent basis for the limitation “compression moldable sheets” in the claim.

Claim 18 recites “the mandrel core is manufactured with local core thickness reductions to enable locally thickened parts in the final part to provide a thickened portion which is used for mechanical fastening purposes.” There is insufficient antecedent basis for the limitation “the final part” in the claim. 

Claim 19 recites the limitation “the salt is selected from …” There is insufficient antecedent basis for the limitation “the salt” in the claim. For examination purposes, claim 19 will be interpreted to be dependent on claim 2. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-13, 16, 19-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiao (“A water-soluble core material for manufacturing hollow composite sections,” September 21, 2017. Vol 182, p. 380-390).
Regarding claim 1, Xiao teaches a process for molding a hollow structure comprising the steps of:
forming a NT core (i.e., mandrel)  in a shape of a proposed cavity (Figure 14 and Page 381, section 3) from a water-soluble substance capable of withstanding temperatures and pressures from a predetermined compression molding process (page 382-383);
inherently positioning the mandrel in a suitable mold for forming an article which includes the mandrel within the article (Abstract); and 
removing the mandrel by loosening and dissolving the mandrel with a water solution, thereby creating a cavity in the article (Page 383).

Regarding claim 2, Xiao teaches the process as applied to claim 1, wherein the mandrel is formed from a mixture of salt and sugar and shaped to the desired shape of the cavity (Page 381, section 2).

Regarding claim 3, Xiao teaches the process as applied to claim 2, wherein the mandrel is formed from a mixture of from about 3% to about 25% by weight sugar of trehalose (Table 3 and Page 381, section 2) and mixed with from about 97% to about 75% by weight of NaCl (Page 381, section 2). 

Regarding claim 7, Xiao teaches the process as applied to claim 1, wherein the molding process is a RTM process (Abstract). 

	Regarding claim 8,  Xiao teaches the process as applied to claim 1, wherein the molding process is a compression molding process (Abstract) and the mandrel is positioned between two thermoformable or thermosetting sheets of material for forming a final cavity in the article (Figure 14 and Page 381, section 2).

	Regarding claim 9, Xiao teaches the process as applied to claim 2, wherein during molding of the part and mandrel withstands molding pressures of up to about 1300 psi and temperatures up to about 150° C (Figure 10, Page 380, section 1, and Page 386, section 5.1).

	Regarding claim 10, Xiao teaches the process as applied to claim 1, wherein the mandrel core is molded to form the structure and is processed in a compression mold at a temperature up to 180° C and 1400 psi pressure for hardening of the mandrel  (Figure 10, Page 380, section 1, and Page 386, section 5.1).

	Regarding claim 11, Xiao teaches the process as applied to claim 1, wherein hot water and/or pressurized water and/or an ultrasonic bath is used for removing of the mandrel core (Page 382, Section 3.2).

Regarding claim 12, Xiao teaches the process as applied to claim 2, wherein a mold release aid is sprayed to the mold surface to aid in mold removal of the core (Page 382, 3.2). 
	One of ordinary skill in the art would have recognized that the painted mold release aid would inherently provide an improved surface porosity for providing a smooth inner part surface after molding in order to allow for mold removal.

	Regarding claim 13, Xiao teaches the process applied to claim 12. While Xiao does not teach the coat provides a smooth inner part surface after molding, one of ordinary skill in the art would recognized that the coat of Frekote 700-NC does not have the solubility of the salt-based core.   

Regarding claim 16, Xiao teaches the process as applied to claim 1, said predetermined shape is selected is trapezoidal (Figure 14). 

Regarding claim 19, Xiao teaches the process as applied to claim 1, wherein the salt is sodium chloride (Page 381, section 2).
	
Regarding claim 20, Xiao teaches a process for compression molding of a hollow structure comprising the steps of:
a. forming a NT core (i.e., mandrel)  in a shape for forming a predetermined cavity a water-soluble substance comprising a mixture of sugar selected from trehalose and a group 1A metal and group 7A halogen containing salt material which is capable of withstanding temperatures of up to about 150° C. and pressures of up to about 3000 PSI compression molding process of from about (page 382-383 and Page 381, section 2); 
b. inherently positioning the mandrel between layers of thermoformable or thermosetting material in a suitable mold for forming an article which includes the mandrel within the article and compression molding the part including the mandrel  (Abstract); and,
c. removing the mandrel by loosening and dissolving the mandrel with a water solution, thereby creating a cavity in the article (Page 383).

Claim 21 is considered product-by-process claim 20.   The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
	Xiao teaches an article produced by the process of claim 20 (Figure 14). . 

Regarding claim 22 and 23, Xiao teaches the process as applied to claim 20, wherein the salt is sodium chloride (Page 381, section 2).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao (“A water-soluble core material for manufacturing hollow composite sections,” September 21, 2017. Vol 182, p. 380-390), as applied to claim 2, in further view of Bartel (PG-PUB 2016/0186689). 
	Regarding claim 4, Xiao teaches the process as applied to claim 2.
	Xiao does not teach the mandrel is comprised of variable sections, a combination of a reusable mandrel and water-soluble mandrel.
	 Bartel teaches Because the pre-consolidated strongbacks and grid panels can be fabricated as individual pieces, they can be combined into a final, high-temperature consolidation tooling with open slots to accurately index the rigid strongbacks in
relationship to the vanes of the individual grid panels, wherein desired indexing may be achieved using a combination of alternating hard tool inserts and soluble mandrels [0007], [0044].
	Both Xiao and Bartel teach a compression molding process utilizing sacrificial mandrels. It would have been obvious to one of ordinary skill in the art to substitute the dissolvable mandrel of Xiao with a combination of reusable and dissolvable mandrels as taught by Bartel, a functionally equivalent mandrel for compression molding. 

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao (“A water-soluble core material for manufacturing hollow composite sections,” September 21, 2017. Vol 182, p. 380-390), as applied to claim 2, in further view of Miadowitz (PG-PUB 2017/0341313). 
	Regarding claim 5, Xiao teaches the process as applied to claim 1. 
	 Xiao does not teach a sheet molding composition is used for the compression moldable sheets.
	Miadowitz teaches a process for producing a fiber composite hollow sheet molding compound components by arranging a SMC-suitable semi-finished fiber composite material is arranged over or around a wash-removable salt core system (Abstract, [0002] and [0011]). 
	Both Xiao and Miadowitz teach composite molding around a salt-based mandrel. It would have been obvious to one of ordinary skill in the art to substitute the prepreg molding material of Xiao with the sheet molding compound molding material of Miadowitz, a functionally equivalent molding material. 
 
Claims 6, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao (“A water-soluble core material for manufacturing hollow composite sections,” September 21, 2017. Vol 182, p. 380-390), as applied to claim 2, in further view of Cawthorne (PG-PUB 2017/0087745). 
Regarding claim 6, Xiao teaches the process as applied to claim 1.
Xiao does not teach a thermoplastic sheet is used for the compression moldable sheets.
Cawthorne teaches a process of manufacturing a composite structure made of fiber-reinforced thermoplastic material utilizing a soluble mandrel (Abstract; Figure 1, item 103; and [0034], [0040]).
Both Xiao and Cawthorne teach a process of compression molding utilizing prepregs disposed over a soluble mandrel. It would have been obvious to one of ordinary skill in the art to substitute the prepregs of Xiao with the thermoplastic prepregs of Cawthorne, a functionally equivalent prepreg. 

Regarding claim 15, Xiao teaches the process as applied to claim 2. 
Xiao does not teach the mandrel core is manufactured with variable cross-section of any predetermined shape.
Cawthorne teaches a process of manufacturing a composite structure made of fiber-reinforced thermoplastic material utilizing a soluble mandrel (Abstract; Figure 1, item 103; and [0034], [0040]). Cawthorne teaches the mandrel core is manufactured with variable cross-section of any predetermined shape (Figure 8, item 116, with cross-section taken from side 134a to side 134b). 
Both Xiao and Cawthorne teach a process of compression molding utilizing prepregs disposed over a soluble mandrel. It would have been obvious to one of ordinary skill in the art to substitute the shape of the composite and mandrel of Xiao with the shape of the composite and mandrel of Cawthorne, a functionally equivalent shape of the composite and mandrel. 

Regarding claim 17, Xiao teaches the process as applied to claim 2. 
Xiao does not teach the mandrel core is manufactured with predetermined variable thickness cross-sections to enable variable cavity thickness. 
Cawthorne teaches a process of manufacturing a composite structure made of fiber-reinforced thermoplastic material utilizing a soluble mandrel (Abstract; Figure 1, item 103; and [0034], [0040]). Cawthorne teaches the mandrel core is manufactured with predetermined variable thickness cross-sections to enable variable cavity thickness (Figure 8, item 116, with cross-section taken from side 134a to side 134b).
Both Xiao and Cawthorne teach a process of compression molding utilizing prepregs disposed over a soluble mandrel. It would have been obvious to one of ordinary skill in the art to substitute the shape of the composite and mandrel of Xiao with the shape of the composite and mandrel of Cawthorne, a functionally equivalent shape of the composite and mandrel. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao (“A water-soluble core material for manufacturing hollow composite sections,” September 21, 2017. Vol 182, p. 380-390). 
	Regarding claim 14, Xiao teaches the process as applied to claim 2. 
	Xiao does not teach the mandrel core is manufactured in thin sections of greater than or equal to ¼ inch.
	However, a mere division of an existing structure of the prior art, absent any new or unexpected results, would have been obvious to one of ordinary skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art to substitute the single mandrel core of Xiao with multiple smaller sections greater than or equal to ¼ inch. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao (“A water-soluble core material for manufacturing hollow composite sections,” September 21, 2017. Vol 182, p. 380-390), as applied to claim 2, in further view of Ludin (PG-PUB 2002/0074083).
	Regarding claim 18, Xiao teaches the process as applied to claim 2.
	Xiao does not teach the mandrel core is manufactured with local core thickness reductions to enable locally thickened parts in the final part to provide a thickened portion which is used for mechanical fastening purposes.
	Ludin  teaches a process of preparing a structural member, comprising a spacer member formed from a soluble material, such as salt (Figure 2 and 5 and [0023]). Ludin teaches the spacer member manufactured with local core thickness reductions to enable locally thickened parts in the final part to provide a thickened portion which is used for mechanical fastening purposes (Figure 2 and 3, [0016]-[0017]).
	Both Xiao and Ludin  teach utilizing a salt-based core for producing a structural composite. It would have been obvious to one of ordinary skill in the art to substitute the composite structure and, therefore, core shape of Xiao with the composite structure and core shape of Ludin, a functionally equivalent composite and core structure. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANA C PAGE/           Examiner, Art Unit 1745